Citation Nr: 1416068	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In February 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).   A transcript of his testimony is of record.

The Board issued a decision in April 2012 that denied the Veteran's claim.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013 the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

The Veteran contends, as a claimed PTSD stressor, that he assisted at the scene of a fatal aircraft crash in Alameda, California at 8:13 p.m. on February 7, 1973.  In vacating the Board's decision, the Court stated that VA should have asked the Service Department to provide morning reports from the Veteran's unit that might support his contention that he had been absent from his evening-hours duty shift because he was present at that crash.

The Board is bound by the findings of the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must submit a request to the appropriate agency for copies of the morning reports submitted by the Veteran's unit on February 7 and 8, 1973.  If the agency responds in writing that such reports are not available, the response must be associated with Veteran's file in VBMS.

2.  The AOJ should also perform all other appropriate development.  

3.  Then, readjudicate the claim, based on all evidence received since the last Supplemental Statement of the Case (SSOC) in January 2011.  If any benefit claimed remains denied, issue the Veteran and his representative a new SSOC and provide them with an opportunity to respond before returning the file to the Board for further appellate action.   

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



